npHE court granted a new trial, because General Person, the intestate, being bound by his ptomise to procure a tract of land of a certain description, for the plaintiff, by the time he should come of age; and having not done so, the jury should have assessed damagts according to the value of such lands at the time of his arriving to age ; whereas they assessed them by taking the value at the time of the verdict.
And we will not require of the defendants, as a condition of the new trial, that they shall not insist upon the act of limitations.